Montgomery, J.
(dissenting). The plaintiff brought an action based on the negligence of the defendant company, resulting in the death of the plaintiff’s, intestate. The evidence shows that, while deceased was a passenger on one of defendant’s trains, a collision occurred with another of defendant’s trains on the same track; that the car in which deceased was riding took fire; that, when she was extricated from the car, life was extinct. The plaintiff offered testimony which it is claimed shows that death was not instantaneous. The declaration contains three counts: The first, based upon the cause of action which accrued in favor of the deceased for pain and suffering caused by the injury; the second, for the loss of personal property in the possession of the deceased at the time of the' accident, and consumed by fire; and the third count, on the statute permitting a recovery of the pecuniary loss sustained by the next of kin in case of death caused by the wrongful act of another. The verdict of the jury was taken separately on each count, and was for the plaintiff in the sum of $1,000 on the first count, and also for the *351plaintiff in the sum of $110 on the second, count, and for: defendant on the third count. The defendant brings error, and contends that there is no testimony fairly tending to show that the decedent’s death was not instantaneous, and, further, that under our statute no right of action in favor of the administrator generally survives for injuries causing death, but that in such case the sole remedy is under the statute giving relief to the next of kin. Counsel on both sides are to be commended for the instructive briefs which have been furnished, and which have been of great aid to the court.
1. The question which lies at the threshold of the case is whether a cause of action lies in favor of the administrator, under section 7397, 3 How. Stat., as amended in 1885, or whether in case of death the remedy given under sections 8313 and 8314 is exclusive. This question has arisen elsewhere under statutes somewhat similiar to ours, and the decisions are inharmonious; nor are they in all cases to be reconciled on differences which exist in the terms of the statutes. Before entering upon a discussion of the cases reference should be had to the history of our legislation, with a view of ascertaining, if possible, whether the legislative intent can be clearly gathered therefrom. The act embodied in sections 8313 and 8314 is substantially a re-enactment of Lord Campbell’s act, omitting the preamble and the third section. Our statute provides that whenever the death of a person shall be caused by wrongful act, neglect, or default, and the act, neglect, or default is such as would, if death had not ensued, have entitled the party injured to maintain an action, and recover damages, in respect thereof, then, and in every such case, the person who, or the corporation which, would have been liable if death had not ensued, shall be liable to an action for damages, notwithstanding the death of the person injured, and although the death shall have been caused under such circumstances as amount in law to felony. The second section provides that the action shall be brought in the names of the personal representatives of the *352deceased, and that the amount recovered shall be distributed to the persons and in the proportions provided by law in relation to the distribution of personal property left by persons dying intestate, and that in every such action the jury may give such damages as they shall deem fair and just, with reference to the pecuniary injury resulting from such death, to those persons who may be entitled to such damages when recovered. This statute was first enacted in 1848, and amended in 1873. Section 7397, as it now reads, is as follows:
“In addition to the actions which survive by the common law, the following shall also survive; that is to say: Actions of replevin and trover; actions of assault and battery, false imprisonment, for goods taken and carried away, for negligent injuries to the person, and actions for damage done to real or personal estate.”
Except for the interpolation of the words, “for negligent injuries to the person,” which were incorporated in 1885, tliis section reads precisely as it has since the adoption of the Revised Statutes of 1846, and was therefore in. force at the time of the adoption of Lord Campbell’s act, in 1848.
The inquiry naturally suggests itself, What were the rights under section 7397 before Lord Campbell’s act was adopted ? Could a recovery have been had by the executor for an assault and battery committed on the person of his testator, resulting in the latter’s death ? It is contended by the defendant’s counsel that section 7397 was intended to apply to pending actions, and was intended to provide for the revival of the action when commenced by the deceased in his lifetime; and this view is supported by considerations of great weight, among which is the fact that this statute is found in chapter 261, 3 How. Stat., the title of which is “Of Death, Marriage, or Other Disability Occurring After the Commencement of the Suit.” If the question were altogether new, we should strongly incline to the view presented by defendant’s counsel; but as early as 1882 this question was before the *353court, and. in the case of Rogers v. Windoes, 48 Mich. 628, it was held that the section in question was intended to provide for the survival of the cause of action. It will be seen, therefore, that when the words providing for a survival of the cause of action in this case were incorporated into, and became a part of, section 7397, that section as it theretofore existed had a judicial construction; and it is fair to assume that the amendment in question was made in view of such construction, and that, therefore, the legislative intent was to provide for the survival of the cause of action in the cases specified, as by the amendment of 1885 the right to recover for injuries resulting from negligence is placed on the same plane as the causes of action enumerated in the section before its amendment.
The question recurs, What were the rights, as to injuries causing death, prior to the act of 1848 ? Could a recovery for damages prior to the death of the injured party have been had? We think this question should be answered in the affirmative. Any other conclusion must rest upon the idea that the legislature, by providing in section 7397 that the action for assault and battery should survive, intended that, if the injuries were not severe enough to result in death, an action might lie by the executor, but, if the assault were of so aggravated a character as that death ultimately resulted from it, no action could be maintained. To what extent, then, was the statute of 1848 intended to amend or repeal the provisions of section 7397 ? Having in mind the rule that repeals by implication are not favored, we turn to the act of 1848 to ascertain if it is reasonably clear that the legislature intended to substitute for the provisions of section 7397 the provisions of the later section in all cases in which death ensued. There are some considerations which tend to support the view that such was the intent, — as the one that it is. not to be inferred lightly that two remedies are given for the same evil, and that the act of 1848 is apparently broad enough to cover all cases in which death results from the wrong*354ful act of another. The remedies afforded are, however, quite distinct and different. Under section 7397, it is clear that no recovery could be had by the executor because of the fact of the death of his testator, but he could recover for such injuries as his testator sustained in his lifetime, notwithstanding his death; while, under the act of 1848, the recovery is limited to the pecuniary loss resulting from such death to the persons who mpy be entitled to such damages when recovered. It is clear, therefore, that the act of 1848 does not cover the whole ground, as, if the case be such that the widow or next of kin is unable to show pecuniary loss resulting from the death, no recovery can be had, notwithstanding the deceased may have been entitled to substantial damages if he had taken action in his lifetime, and notwithstanding the express provision of section 7397 that his cause of action shall survive.
It is generally held — and, we think, properly' — -that, if the deceased settles for the injuries received in his lifetime, or recovers his damages in an action, an action cannot be maintained after his death, under Lord Campbell’s act. Cooley, Torts, 264. Defendant’s counsel contend that this view tends to show that two causes of action are not created. It is of equal force to show that the remedy under the act of 1848 is not exclusive. But in the wording of the act of 1848 is found authority for this limitation upon the right given in favor of the widow or next of kin. Under this act it is only where the default or wrong would have entitled the injured party to maintain an action, had death not ensued, that the remedy is given to the widow or next of kin. Plainly, if the injured party had recovered damages or settled for the injury, he would not at the time of his death have been entitled to maintain the action if death had not ensued. See Littlewood v. Mayor, etc., of New York, 89 N. Y. 24 (42 Am. Rep. 271); Legg v. Britton, 64 Vt. 652.
Judge Cooley, in his work on Torts, at page 264, says:
“ It is seen, on a perusal of this statute, that it gives an *355action only when the deceased himself, if the injury had not resulted in his death, might have maintained one. In other words, it continues, for the benefit, of the wife, husband, etc., a right of action which at the common law would have terminated at the death, and enlarges its scope to embrace the injury resulting from the death. If, therefore, the party injured had compromised for the injury, and accepted satisfaction, previous to the death, there could have been no further right of action, and consequently no suit under the statute.”
It is hardly accurate to say that under the statute of 1848 the right of action is continued for the benefit of the widow or next of kin; for this court has held repeatedly that in the action under this statute no recovery could be had for the pain and suffering preceding death, nor, indeed, for any damages resulting to the injured party which precede his death. Nor, as we have seen,' can there be any recovery at all, under the statute of 1848, unless, in addition to the injury and the resulting death, the fact exists that, by withdrawing the means of support, a direct pecuniary loss is shown to have resulted to some one or more of those who take of the estate of the injured party under the statute of distribution. Certainly this statute does not continue the right of action in all cases.
It should be held that two distinct actions are provided by law, — the one under section 7397, and the other under sections 8313 and 8314. This view was indicated in Hurst v. Detroit City Railway, 84 Mich. 544, and again in Racho v. City of Detroit, 90 Mich. 95, and is supported by Vicksburg, etc., R. Co. v. Phillips, 64 Miss. 693; Davis v. Railway, 53 Ark. 117; Bowes v. City of Boston, 155 Mass. 344 (15 L. R. A. 365); Needham v. Railway Co., 38 Vt. 294; Hedrick v. Navigation Co., 4 Wash. 400; Belding v. Railroad Co., 3 S. Dak. 369. See, also, Whitford v. Railroad Co., 23 N. Y. 465.
In a carefully prepared series of articles published in 28 Am. Law Reg. (N. S.) 385, 513, 577, the statutory pro*356visions of the various States are reviewed, together with the decisions which had been rendered up to that date (1889); and the conclusions reached are: First, that the right of action under Lord Campbell’s act is a new cause of action; and, second, that, where there is likewise a survival act, two remedies are intended. The learned author says:
“As to the right to maintain two actions after the death of the injured person (supposing him not to have recovered damages in his lifetime), where there is, in addition to the special act, a general provision of law making rights of action for injury to the person survive, it seems that such right should be ordinarily recognized, in the absence of an express provision to the contrary. The opposite and inconsistent courses adopted by different courts in the attempt to escape from this result seem to convict them all of being without warrant.”
This criticism of decisions which deny the existence of two remedies is fully justified. In Illinois it is held that the remedy under Lord Campbell’s act is exclusive. Holton v. Daly, 106 Ill. 131. The same view is taken in Kansas (McCarthy v. Railroad Co., 18 Kan. 46 [26 Am. Rep. 742]), and in Rhode Island (Lubrano v. Atlantic Mills, 19 R. I. 129); while in Kentucky it is held that the election of the legal representative determines which action may be maintained (Conner’s Administratrix v. Paul, 12 Bush, 144), thus leaving the right conferred under Lord Campbell’s act dependent upon the question of whether the executor shall be more concerned for the creditors than for the beneficiaries named in the act,— a view which I regard as totally untenable. In Vermont, in Legg v. Britton, 64 Vt. 652, a view which to me seems equally untenable was taken, viz., that a previous recovery under the survival act would bar a recovery under Lord Campbell’s act, although the converse is not declared.
In two of the States in which the existence of two remedies is denied, the reasoning of the court does not meet the reasoning which I have attempted in this opinion. . On *357the contrary, in the leading case which denies the existence of two remedies (Holton v. Daly, supra), the reasoning of the court sustains the conclusion which I have above stated. It appears from that report that a death act corresponding to Lord Campbell’s act was enacted February 12, 1853. In 1872 an act was passed providing that certain actions named therein, including “actions to recover damages for an injury to the person, * * * shall survive. ” The question considered was whether this act gave the executor a right of action for an injury resulting in death, over and above that provided by the previous statute. It was held that it did not, and this conclusion was reached by applying the rule that repeals by implication are not favored, and where statutes are seemingly repugnant they should, if possible, be so construed as that the latter may not operate as a repeal by implication of the former. Under this rule the court held that the survival act, having been passed after the death act, should be construed as applying to such personal injuries as were not covered by the death act; that is, injuries which did not result in death. The chronology of our legislation is the reverse of this. The survival act (section 7397) was in force before the death act was passed. It is clear that under the former statute, when enacted, a right of action for injury resulting in death survived. If, therefore, the reasoning of the court in Holton v. Daly be accepted (that is, that repeals by implication are not favored, and that statutes seemingly repugnant should be so construed as, if possible, to give effect to both), a result exactly opposite to that which was reached in Holton v. Daly, and which accords with the conclusions already stated, seems inevitable. In Kansas the two sections of statute were given effect on the same day. The court held that they were to be construed in pari materia. It will be seen, therefore, that the decisions which we have cited from that State do not conflict with the reasoning which I have adopted, as the rule respecting repeals by implication could not be applied. *358The authority of the Kansas case is weakened by the fact that Judge Brewer, who was a member of the court at the time the judgment in the McCarthy Case was pronounced, later, in the case of Hulbert v. City of Topeka, 34 Fed. 510, expressed grave doubts as to its correctness. The only American case which I have found which denies the existence of a right under the survival act, where both acts are in force, the survival act being prior in point of enactment to Lord Campbell’s act, is the case of Lubrano v. Atlantic Mills, 19 R. I. 129; and this case is largely based on Holton v. Daly, supra, which we have seen does not conflict in its reasoning with the views expressed herein.
It will be seen that the courts have encountered great difficulty in construing these statutes, which difficulty has been aggravated by any attempt to depart from the letter of the statutes. My conclusion is that the act of 1848 was not intended to repeal the survival act of 1846; that the amendment of 1885 to section 7397 is to be treated as though it had been a part of the statute from the first. End. Interp.- Stat. § 294. I do not discuss whether these actions can be joined, as the assignments of error do not raise the question.
2. Under statutes similar to our section 7397, it has been generally held that, where the death was instantaneous, no recovery could ■ be had. Tiff. Death Wrongf. Act, § 74, and cases cited; The Corsair, 145 U. S. 335. And recovery cannot be had where the evidence fails to show whether or not the death was instantaneous. Corcoran v. Railroad Co., 133 Mass. 507; Riley v. Railroad Co., 135 Mass. 292. The evidence in this case was given by one Allen, who witnessed the collision, and by Dr. Sweet-land, who witnessed the autopsy. Allen testified that the car in which decedent was riding and one of the other train were “telescoped.” The witness testified that he first went to the engine, and next went into one baggage car, before going to the telescoped car; that this took about three or four minutes; that, when he got to the tele*359scoped car, somebody was alive there; that, not to exceed a minute or two after this, the car was afire. He did not know decedent, and knew nothing of the exact time of her death. It appears by the testimony that decedent, when taken out, was badly burned. Dr. Sweetland testifies that he was present at the post mortem, and described the condition of the body; that the legs and arms were completely burned away; but it is inferable that the vital parts of the body were not so disfigured but that it could be seen whether any fatal injury had been received from the collison. He testified that, in his opinion, the death was caused from burning, and that death from burning cannot be instantaneous. I think this testimony presented a question of fact for the jury. Nourse v. Packard, 138 Mass. 307; Pierce v. Steamship Co., 153 Mass. 87.
The judgment should be affirmed.